On the 20th day of December, 1916, a duly verified petition for writ of habeas corpus was presented to the Presiding Judge, averring in substance that the petitioner, Geo. Gownlock, is unlawfully restrained of his liberty by the officers of the city of Oklahoma City, upon a judgment of the municipal court of said city entered on the 18th day of October, 1916, imposing a fine of $99 and confinement for 30 days, and further averring:
"That he was deprived of a fair trial, in this that he was deprived of an opportunity to produce witnesses to prove that he was not guilty of the offense charged; that he was deprived of his statutory right to plead, and that there was no competent evidence introduced to show that he was guilty of the offense charged; that immediately after his summary conviction, he was transferred to the county roads, where he has been confined and working for the last 30 days."
The writ was issued, and in obedience to the writ petitioner was brought before the court on the following day, and return made to the wit.
The issue in this case is the same as in the case of Ex parteJohnson, ante, p. 30, 161 P. 1097. For the reasons given in the opinion in that case, we are of the opinion that the proceedings had upon the trial and conviction of the petitioner in said municipal court were illegal and void, and it is ordered that he be discharged.
ARMSTRONG and BRETT, JJ., concur. *Page 295